United States Court of Appeals
                                                                                              Fifth Circuit
                                                                                           F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                            March 3, 2006
                                   FOR THE FIFTH CIRCUIT
                                                                                       Charles R. Fulbruge III
                                                                                               Clerk


                                            No. 03-60603
                                          Summary Calendar


FELIPE AGADO-RIVAS,

                                                                                             Petitioner,


                                                  versus


ALBERTO R. GONZALES, U. S. ATTORNEY GENERAL,

                                                                                           Respondent.

                          --------------------------------------------------------
                                Petition for Review of an Order of the
                                    Board of Immigration Appeals
                                         BIA No. A91-832-804
                          --------------------------------------------------------

Before BARKSDALE, STEWART and CLEMENT, Circuit Judges.

PER CURIAM:*

       Felipe Agado-Rivas (Agado) petitions for review of the Board of Immigration Appeals’ (the

Board’s) denial of his motion to reconsider its decision finding him removable and ineligible for

cancellation of removal due to his prior conviction for possession of cocaine. See 8 U.S.C.

§§ 1227(a)(2)(A)(iii), 1229b(a). Since Agado’s possession-of-cocaine conviction is appropriately

classified as an aggravated felony, this court lacks jurisdiction over the instant petition for review.

       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
See United States v. Hernandez-Avalos, 251 F.3d 505, 510 (5th Cir. 2001); 8 U.S.C.

§ 1252(a)(2)(C).   Based on the foregoing, Agado’s petition for review is DISMISSED FOR

LACK OF JURISDICTION.




                                        -2-